UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6530



FRANK ERVIN ALTIZER, JR.,

                                             Plaintiff - Appellant,

          versus

ALAN KATZ; MARY E. SHEA, Esquire; PAMELA A.
SARGENT; T. P. KAGEY; BUCHANAN COUNTY CIRCUIT
COURT; UNKNOWN DEFENDANTS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-96-241-R)

Submitted:   August 15, 1996              Decided:   August 21, 1996

Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Frank Ervin Altizer, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Altizer v. Katz, No. CA-96-241-R (W.D. Va. Mar. 8, 1996). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2